Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/653,231 filed on 18 July 2017. The response filed 9 March 2021 amends claims 1, 5, and 6, cancels claims 2-4, 7-9, and 11, and presents arguments is hereby acknowledged. 	Claims 1, 5, 6, and 10 are presented for examination.

Response to Arguments
Independent Claims 1 and 6
On pages 6-8 of the response filed 9 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 9 December 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 6-8, Applicant argues that Bedros of the Bedros/Becker/Steinberg system fails to teach or suggest “a following relationship.” Applicant argues that Bedros merely teaches a CASHEM management system that coordinates different types of 

Dependent Claims 5 and 10
On pages 6-8 of the response filed 9 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 9 December 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046805 A1 to Bedros et al, US PGPUB 2011/0043367 A1 to Becker et al, and US Patent 8,090,477 B1 to Steinberg.
Regarding Claim 1, Bedros discloses a server (FIG. 3 and 0024 provides for a computer-implemented context-aware smart home energy manager, i.e. CASHEM, 310) (0024 provides for servers, wherein servers implicitly comprise transceivers/components for sending and receiving transmissions); and  	a processor (0024 provides for servers, wherein servers implicitly comprise processors) configured to:  		receive, via the transceiver, a request for a first device to be a follower of a second device from the first device (FIG. 3, 0021, and 0032-0033 provides for receive, via CASHEM 310, user commands/preferences/request for Smartphone/first device 343 to be a follower of appliances/second device 350, 360),  		set a following relationship of which the first device is the follower of the second device (FIG. 3, 0021, and 0032-0033 provides for CASHEM 310 coordinating, i.e. set a following relationship, between Smartphone/first device 343 and appliances/second device 350, 360 in response to the user command/preference, i.e. the request),  		receive, via the transceiver, device information representing an action performed on the second device from the second device (0034 provides for receive, via CASHEM 310, alerts/device information representing an action, like abnormal vibration detection, performed on an HVAC appliance/second device from condition-based monitoring techniques on the HVAC appliance/second device), wherein the action is identified according to a state of the second device or an operation of the second device (0034 provides for wherein the action/the abnormal vibration detection is identified from condition-based monitoring techniques according to a state/condition of the HVAC appliance/second device), (FIG. 3, 0028, and 0031 provides for receives, via CASHEM, forecasted weather condition 321),  		generate a context-based message for providing to the first device (FIG. 3, 0030, and 0032 provides for CASHEM 310 generating a recommendation/context-based message for providing to the user via Smartphone/first device 343), based on both of the action comprised in the received device information and the received external context information (0039, 0047, and 0052 provides for wherein the recommendation/context-based message is based on the operation/action in the received HVAC appliance message and the seasonal weather/external data), and  		based on the following relationship, transmit, via the transceiver, the generated context-based message to the first device (FIG. 3 and 0030-0033 provides for based on the CASHEM coordination/the following relationship, transmit, via CASHEM 310, the recommendation/context-based message to Smartphone/first device 343 according to the user/COS preferences/request from the Smartphone/first device 343),  	wherein the context-based message is a generated message (FIG. 3, 0030, and 0034 provides for wherein the recommendation/context-based message is a processed message from “abnormal vibration detection” alerts/device message) for notifying a user action to be required based on the action identified according to the state of the second device or the operation of the second device (FIG. 1, 0028, 0032, and 0034 provides for wherein the recommendation/context-based message is for notifying an user action to be required in response to the “abnormal vibration” action that occurred on the HVAC appliance/second device to a user of Smartphone/first device 343 based on the received forecasted weather condition 321). 	Bedros doesn’t explicitly disclose transmit, via the transceiver, the request to the second device; receive, via the transceiver, an approval response to the request from the second device; wherein the following relationship is set based on the approval response; and wherein the external context information is from a third-party external server. 	Becker, in a similar field of endeavor, discloses transmit, via a transceiver, a request to a second device (FIG. 1 and 0037 provides for transmit/relay, via wireless transceiver of controller 200, installer/user command/request to an addressable notification appliance/second device 110);  	receive, via the transceiver, an approval response to the request from the second device (FIG. 1, 0036, and 0037 provides for receive, via wireless transceiver of controller 200, an appliance message/approval response to the installer/user command/request from the addressable notification appliance 110); and 	wherein a following relationship is set based on the approval response (0034-0037 provides for wherein user-based customizable settings for appliances that are later reported to the user device 170, i.e. the following relationship, is established based on an appliance message/approval response to the installer/user command/request from the addressable notification appliance 110). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Becker for confirming notification appliances in a system. The intelligent appliance communication of Becker, when implemented with the smart home of the Bedros system, will allow one (FIG. 24 provides for third party electric utility server 2400 provides data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Steinberg for communication between a system and a third-party external server. The third-party server of Steinberg, when implemented with the smart home of the Bedros/Becker system, will allow one of ordinary skill in the art to respond to events. One of ordinary skill in the art would be motivated to utilize the third-party server of Steinberg with the smart home of the Bedros/Becker system in order to demand a change in services. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the third-party server of Steinberg with the smart home of the Bedros/Becker system for the desirable purpose 
Regarding Claim 6, similar rejection where the server of claim 1 teaches the method of claim 6.

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Bedros/Becker/Steinberg system as applied to claims 1 and 6 above, and further in view of US PGPUB 2009/0098907 A1 to Huntzicker et al.
Regarding Claim 5, the Bedros/Becker/Steinberg system discloses the server of claim 1, wherein the processor is further configured to:  	receive, via the transceiver, information related to a current location of the first device, from the first device (Steinberg, FIG. 7, col. 9 lines 44-51, and col. 12 lines 33-50 provides for using geo-positioning information to determine if home comprises mobile device 105 and appliances connected to load control device 108), and  	generate the context-based message for providing to the first device (Steinberg, col. 26 line 61 – col. 27 line 4 provides for wherein the customer receives a recommendation that conditioned space A be pre-cooled in order to save money, but not recommend pre-cooling for conditioned space B). 	One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Steinberg for applying cost effectiveness strategies to appliances in a home. The appliance recommendations of Steinberg, when implemented with the smart home of the Bedros/Becker system, will allow one of ordinary skill in the art to program a server to analyze data from an external server. One (FIG. 7 step 636 and 0040 provides for receive, via the remote transceiver 471 at a central server facility, i.e. the communicator, current vehicle location data, i.e. information related to a current location of the second device, from the vehicle/second device); and 	wherein a context-based message is based on received information related to a current location of a first device and the information related to the current location of the second device (FIG. 1, 0026, and 0032-0033 provides for an arrow 140 may be generated on display 138 indicating the position of the vehicle relative to the heading of cell phone 100, wherein arrow 140 is a context-based message, and the GPS position provided by device 490, i.e. the received information related to the current location of the first device, and the current vehicle location data, i.e. the information related to the current location of the second device). 	One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Huntzicker for accessing the location of a device. The device-tracking network of Huntzicker, when implemented with the smart home of the Bedros/Becker/Steinberg system, will allow one of ordinary skill in the art to configure a server to obtain the current location of a vehicle and the current location of a mobile device. One of ordinary skill in the art would be motivated to utilize the device-tracking network of Huntzicker with the smart home of the Bedros/Becker/Steinberg system in order to recommend actions to a user based on the multiple device locations. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device-tracking network of Huntzicker with the smart home of the Bedros/Becker/Steinberg system for the desirable purpose of directing a user to the appropriate course of action dependent on the locations of multiple devices and/or appliances in a home.
Regarding Claim 10, similar rejection where the server of claim 5 teaches the method of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2012/0023212 A1 to Roth et al discloses selective interaction between networked smart devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459